EXHIBIT 10.23





SUPPLY AND DISTRIBUTION AGREEMENT





  1. PARTIES

This Agreement is made between:



Siraeo Ltd having its principal address at 15 Yakinton St Ramat-Poleg 42207
Netanya, Israel (Hereinafter referred to as: "the Company”)

and

Samaritan Pharmaceuticals Ireland Inc. Limited , having its principal address at
Daneswell Business Park, Monksland, Athlone, County Roscommon, Ireland
(Hereinafter referred to as “the Distributor”)

2. PURPOSE

The purpose of this Agreement is to grant the Distributor the exclusive right to
market, sell and distribute the Product within the Territory as defined in
Exhibit A and in accordance with the terms and conditions expressed herein.

3. DEFINITIONS

In this Agreement, each time the following terms are used with initial capitals,
their meanings shall be as specified hereunder.

- "Affiliated Companies" shall mean, in relation to a given company, any company
which, directly or indirectly, controls, is controlled by or is under control
with such company.

- "Batch" and "Lot" shall mean a defined quantity of the Product, which has been
produced during a defined cycle of manufacture, and which is identified by a
unique production number.

- “Contract Year” shall mean any period of 12 (twelve) consecutive calendar
months following the Effective Date, as defined hereunder, or anniversary
thereof.

     - “Distribution Record" shall mean the record sheet detailing every
shipment of the Product made by the Distributor to any of its customers
including, but not limited to, the customer's name, address, batch number,
number of units and date of shipment.

- “Effective Date” shall mean the fist day of the month following the month
during which the Distributor is granted the "Product License", hereinafter "PL",
as hereunder defined.

- “Know How” shall mean any and all secret and confidential, technical,
scientific, clinical, pharmacological and marketing information and data pending
to the Products, developed and used by the Company and its Affiliated Companies
and supplied to the Distributor under this Agreement and possible future
additions.

- “Parties” shall mean the Company and the Distributor.

- “Party” shall mean either the Company or the Distributor.

- “PL” shall mean the Product License (or authorization under a physician
prescription/named patient program) granted by the competent local medical
authorities for allowing the sale and distribution of the Product in file
Territory.

- “Price” shall mean the price of the Product as described in Exhibit B.

- “Product” shall mean “Infasurf” a pharmaceutical product containing
Calfactant, for the specific medical indication: “prevention and treatment of
Respiratory Distress Syndrome in newborns”.

- “Recall Operation” shall mean the operation for recalling the Product if it is
suspected or known to be defective.

4. APPOINTMENTS

The Company hereby appoints the Distributor as its exclusive Distributor for the
Product in the Territory (as defined in Exhibit A) and Distributor hereby
accepts such appointment in accordance with the

--------------------------------------------------------------------------------

5 .    PRODUCE PURCHASE AND SUPPLY COMMITMENTS           5.1  Distributor and
Company agree to the purchase and supply of the following U.S. Dollar Purchase
of Product over the initial term of this Agreement per the following
Performance Schedule, subject to the terms and conditions herein expressed.     
            6 .    PRODUCT REGISTRATION              6.1    The Company will
provide a copy of the file provided to the US FDA, for registration purposes in
the Territory. This file is to be held in the strictest confidence and is to be
used only for rite purpose
of registration in the Territory. Distributor will protect this information as
it does its own most highly secret information.                 6.2   

The Distributor shall expeditiously take all necessary measures in order to
obtain and maintain appropriate approvals from the local regulatory authorities,
which shall include, but not be limited to an
authorization to sell and distribute the Product within the Territory. All costs
and expenses associated with obtaining regulatory approval and the necessary
permitsto sell the Product in the Territory,
including plant inspection if necessary, shall be borne by the Distributor. 

                6.3    If the PL has not been obtained within 2 years of the
signing of this agreement, the Company will
have the right to terminate this agreement. In the event of such termination no
monies whatsoever paid
by the Distributor to the Company under the terms of this agreement will be
refundable.            6.4







If the Product has not been launched within 30 months of the signing of this
agreement, the Company will have the right to terminate this agreement.

In the event of such termination no monies whatsoever paid by the Distributor to
the Company under the terms of this agreement will be refundable.

      6.5    The Distributor must transfer $_________to the Company if the
product has not obtained a valid PL, in within 24 months of the date of signing
this agreement.        6.6    The Distributor must transfer $_________ to the
Company if the product has not beenlaunched (where launchisdefined as"placed
onthe marketsuchthatitisable to be freely purchased by any person
authorized to purchase medicines") in within 24 months of the date of signing
this agreement.                 6.7    The Distributor must transfer
$_________to the Company 12 months of the date of launch of the product.        
        6.8    The Distributor must transfer an additional $_________to the
Company within 24 months of the date of launch of the product.       6.9   

The Distributor must transfer an additional $_________to the Company within 36
months of the date of launch of the product.

      6.10    All PL shall be maintained in force by the Distributor. If the PL
expires due to failure to renew or to cause attributable to Distributor, the
Company shall have the right to terminate the Agreement. In the
event of such termination no monies paid under the terms of this agreement will
be refundable.                  6.11    If the product is eligible for Orphan
drug protection, or data exclusivity, or marketing exclusivity or similar
protection in the Territory, the Distributor will at its own expense diligently
apply for and
maintain those rights in the name of the Company. If this is not possible under
local law, then the Distributor will be nominated as the holder of these rights
in the Territory. If the contract is
terminated for any reason whatsoever, the Distributor undertakes at its own
expense to transfer those rights to the Company.          


2

--------------------------------------------------------------------------------

6.12     

The Distributor shall pay all regulatory and governmental registration fees, all
the registration maintenance fees and all other fees required for the sale of
the Product as promulgated by any local, regional or national governmental
authority.

6.13     

The Distributor will send the Company two (2) copies of all registration
certificates and related documentation, including governmental reimbursement
approval, and any other data or documentation from the responsible authorities
forthwith upon their issuance, together with an English translation. The
distributor specifically agrees to provide the Company with English language
copies of all correspondence with the registration authorities as well as any
and all government agencies.

6.14     

Each party shall furnish the other with information on any observed unexpected
side effects, injury, toxicity or sensitivity reaction associated with the
clinical use, studies, investigations or tests of the Product in accordance with
Exhibit D, which contains a sub-agreement.

6.15     

Distributor will register the Product in the Territory at its own cost and will
be named as the owner of the PL. Immediately following termination of the
Agreement for any cause the Distributor shall, at its own expense, transfer all
LP/Marketing and reimbursement approvals to the name of Company or any body
named by Company. For the purposes of the removal of doubt, neither ONY Inc. nor
Company will be responsible for any costs associated with Product registration
or the transfer of the PL, except as outline in paragraph 6.16 below.

6.16     

C o m p a n y will pay up to $________in each Territory to defray actual
registration fees incurred by Samaritan in transferring the PL to Company (or
body designated by Company). This payment will be made within 30 days of Company
receiving from Samaritan certified copies of the amended PL in the name of the
Company (or designated body).

7.     

 

COMPETITION, REPORTS, FORECASTS, INFORMATION AND INVENTORY

7.1     

Obligation Not to Compete

 

The Company shall refrain front selling the Product in the Territory and shall
not grant nor appoint any other person or entity as Distributor of the Product
in the Territory as long as this agreement is in farce and has not been
terminated.

 

The Distributor shall not manufacture, sell or distribute any other producers
far the same indications as Infasurf in the assigned Territory during the term
of this agreement and for a period of two years following its expiry or
termination for any reason.

 

Sub-Distributors maybe appointed with the written consent of Siraeo.

 

The Distributor hereby warrants that it shall not, either directly or through
any third party, seek customers for the Product outside the Territory, sell
and/or export the Product outside the Territory, or establish any branch or
maintain any distribution depot outside the Territory without the express
written agreement of the Company. Oral permission will not suffice.

 

7.2     

Reports and Agreements

 

The Distributor agrees to furnish the company within 30 (thirty) days after each
calendar quarter, with a true and accurate report on all sales of the Product in
the Territory, as specified herein. The Distributor agrees to also furnish the
Company with copies of all agreements, brochures, pamphlets and documents which
may relate to the Product, including those developed, produced or used by the
Distributor in connection with the sale of the Product.

 

At any time upon reasonable request of the Company, Distributor agrees to
provide the Company with information, including but not limited to, selling
prices, market trends, competitive environment and competitor’s prices,
technical or commercial information useful for the adaptation of the Product to
market requirements. Distributor agrees to send to the Company a quarterly
report on market developments in the Territory and Distributor’s sales progress
relating to the Product.

3

--------------------------------------------------------------------------------

At any time and upon reasonable request of the Company, Distributor shall permit
the Company's representative(s) to accompany Distributor's representative(s) on
visits made to customers in order to have the Company better acquainted with the
specificity of the market for the Product in the Territory. The Company agrees
to send a letter of notice of at least 30 calendar days prior to the visits.

At any time upon reasonable request of The Company, Distributor Shall grant
representatives of The Company and/or ONY Inc. reasonable access to areas of
their facilities in which Product is or is to be packaged, tested, labeled or
stored during the times of such operations for the purpose of confirming the
compliance of such operations with Good Manufacturing Practice or the storage
instructions accompanying this product.

7.3     

Forecasts

 

Following PL approval, the Distributor shall submit to the Company each calendar
quarter during each calendar year a rolling forecast for the following 4 (four)
quarters showing the planned purchase quantities of the Product. The Distributor
shall place its firm orders for the Product for the following quarter with the
rolling forecast. Before approval by the Company, the Distributor shall submit
each month a rolling forecast for the following twelve months connected with
firm orders for the Product for the following quarter.

7.4     

Information

 

The Company shall provide the Distributor with all presently available data,
information and documents necessary for the execution of this Agreement,
including technical documents and advertising material. The Company will provide
suitable expert lecturers to assist with the product launch. The Distributor
will be responsible for the cost of the abovementioned lectures including
travel, board and any honoraria payable.

7.5     

Inventory

 

The Distributor shall buy and maintain, at his own cost, an inventory of the
Product equaling no less than the amount forecast for the following quarter. The
Distributor must undertake to keep the Product in good condition and in
particular must maintain the product under the storage conditions laid down in
Annex C during storage and transport. All necessary precautions must be taken to
prevent the deterioration of the Product. Any deterioration due to transport or
storage deficiencies will void the product warranty. All liability including
product liability in such cases (in which an unbroken storage record showing
compliance with the storage instructions cannot be produced) will be the sole
responsibility of the Distributor. Similarly, is such cases all expenses
involved with the necessity of recalling product, including (but not limited to)
such steps as destroying product and purchasing replacement product will be the
sole responsibility of the Distributor.

8.     

THE DISTRIBUTOR

  8.1     

Independency

  8.1.1     

For Its Own Account

 

The Distributor shall buy and sell the Product in its own name and for its own
account and act in all respects as an independent contractor. The Distributor
shall organize the distribution of the Product in such manner as to most
effectively promote the sale of the Product and maintain a level of product
support necessary for the proper selling, marketing and distribution of the
Product.

  8.1.2     

Independent Contractor

 

The Agreement does not designate the Distributor to be the agent, partner or
legal representative of the Company for any purpose whatsoever, and the business
conducted by the Distributor pursuant to this Agreement with third parties shall
be wholly at the Distributor's own risk and account as an independent
contractor.

4

--------------------------------------------------------------------------------

The Distributor is not granted any right or authority to assume or create any
obligation or responsibility, express or implied on behalf of or to the name of
the Company or to bind the Company in any manner whatsoever.

8.2 Unfair Competition and Infringement of Rights

The Distributor shall immediately inform the Company of all acts of unfair
competition and of all infringement of patents, trade mark, trade names, or
similar rights of the Company which have come to its attention to the extent
that the rights of the Company have been violated If requested by the Company,
the Distributor shall assist the Company at the Company's expense in any action
or litigation involving each acts or infringements.

9.     

CONDITIONS OF SALE

 

  9.1.1     

Purchase Orders

 

 

The Distributor shall send all orders for the Product to be purchased under this
Agreement to the Company. Attempts should be made to place the order within a
period of three (3) months from the intended date of delivery. Written Orders
presented by the Distributor shall bind the Distributor after confirmation of
acceptance thereof by the Company.

 

 

9.2     

Price Guidelines

 

  9.2.1     

Price and Conditions

 

 

The Distributor shall purchase the Product at prices and on conditions set forth
by the Company from time to time in Exhibit B. Notwithstanding the above, any
price increase will be mutually discussed in good faith by the parties, and
Exhibit B shall be deemed as amended accordingly. In the case of an increase in
cost of raw material, the Company and Distributor agree to negotiate in good
faith increases in the Price.

 

 

9.2.2 Payment Terms

 

 

The Distributor shall pay the Company for the Product supplied according to
payment terms set forth in Exhibit B.

 

 

9 . 3 Advertising and Promotion

 

 

9.3.1 Best Efforts

 

 

The Distributor shall use its best efforts and diligence in promoting and
initiating effectively the sales of the Product throughout the whole of its
Territory.

 

 

9.3.2 Advertising and Promotional Activities

 

 

The Distributor shall ensure the advertising and the promotion of the Product
and the participation in relevant conventions, trade shows and exhibitions held
in the Territory. The costs of advertising and promotion are to be borne by the
Distributor.

 

 

9 . 3 . 3 Conformity with Applicable Laws

 

 

The Distributor shall be responsible for any advertising and promotional
material for the Product and for their conformity with applicable laws and
regulations, as well as with the Company's branding guidelines as may be
prepared from time to time. The Distributor agrees not to use any material that
violates any law or good ethical practice as embodied in the ABPI Code of
Practice for the Pharmaceutical

5

--------------------------------------------------------------------------------



  industry.



9.3.4 Distributors shall be responsible for delivering copy to the Company of
any text in the local language that may be required under law, rule or
regulation.

Distributor undertakes to cooperate with the Company in preventing all breaches
of patents trademarks know how or other Intellectual Property rights relating to
the products upon the terms of the subsequent paragraph and in any event to
prevent said breaches using its best efforts.

In the case of possible breaches of patents trademarks know how or other
Intellectual Property rights relating to the product on the part of third
patties, Distributor undertakes to cooperate with the Company and with the
Company's attorneys in order to allow the correct carrying out of legal actions.

Costs and expenses for legal actions or proceedings shall be borne by the
Company, which, however, will not be obliged to act.

In the event the Company decides not to act, the Distributor may, after having
received the permission of the Company, bring a legal action against a
third-party infringer. In this case Distributor will be liable for all costs and
expenses.

Distributor shall not institute or bring legal actions or proceedings against
such infringers without prior written authorization from the Company. If
requested by Distributor, the Company shall assist Distributor, at Distributor’s
request in any action or litigation involving such acts or infringements.

10.  ASSIGNMENT

The Company shall have the right to assign this agreement. The Distributor may
not assign this Agreement, without the prior consent of the Company.

Each Party reserves the right to terminate this Agreement if the control of the
other Party passes over to another Party, other than the Party controlling it at
the time of signature of this present Agreement.

11.  FORCE MAJEURE

If due performance of this Agreement by either party is affected in whole or in
part by reason of any event, omission, accident, general shortage of
commodities, legal circumstances or other matters beyond the reasonable control
of such party, it shall give prompt notice thereof to the other party and shall
be under no liability for any loss, damage, injury or expense suffered by the
other party for this reason. Both parties shall use all reasonable effects to
avoid or overcome the causes affecting performance and the party whose
performance is affected by such force majeure shall fulfill all outstanding
obligations as soon as possible.

12.  WARRANTIES AND LIABILITIES

12.1  The Company warrants to the Distributor that the product delivered
hereunder shall comply with the specifications set for the in the PL and
consistent with Exhibit C.

a) If the parties agree that a certain lot of the product supplied hereunder
fails to meet said specification or is otherwise defective or such lot is
recognized as defective by an independent laboratory as provided for hereafter
in this section, and unless otherwise agreed upon, the Distr ib utor shall send
such lot back to the company and the Company shall replace it at its own
expense, with a new lot of the product conforming with said specifications. The
Company shall also be held responsible for any liability that defective
merchandise may cost, if and when it is proven that the liability has been
derived from manufacturing defect and not from handling and storage conditions
by the distributor or third parties.

 

6

--------------------------------------------------------------------------------

b) If the parties fail to agree that a certain lot of the product supplied
hereunder meets said specification, a Party may request an expert appraisal by
an independent laboratory, not associated with any of the parties hereto, to
determine whether the product complies with said specification. Should the other
Party disagree with the choice of laboratory, the first Party has the right to
request that the laboratory is appointed by the International Chamber of
Commerce. The Report of the laboratory shall be conclusive and binding on the
Parties. All expenses related to such appraisal shall be borne by the party,
whose opinion of which has been found not to be correct. No other warranties,
expressed or implied, including, without limitation, merchantability or fitness
for a particular purpose, or made or will be deemed to have been made by the
company regarding the products, except to the extent expressly expressed herein.
Neither the distributor, nor any of its employees, agents or representatives is
authorized to give any warranties or make any representation on behalf of the
company. In no event shall the company be held liable for any lost profits or
any other incidental or consequential damages in connection with any claims
arising out of or related to any products supplied by the company to the
distributor.

12.1.1     

The Distributor shall indemnify and hold the company harmless from and against
any and all liability, damage, loss, cost or expense arising out of or resulting
from any claims made or suits brought against the company or the distributor,
which arise out of or result from the distributor's negligent act or omission in
the marketing, selling, transport, storage or distribution of the product.

12.1.2     

The Distributor has, and shall at all times during the term of this agreement
and for a period of two years thereafter, shall have full insurance coverage
with reputable and sound insurance, covering all and any risk, including
(without limitation) any liabilities to third parties and the public (including
without limitation product liability). The Company will have the right to review
the insurance policies in order to make sure that Distributor' s insurance
coverage is sufficient.

12.1.3     

Compliance with applicable laws

The distributor agrees that it will, on its own, comply with all laws, statutes
and ordinances in the territory relating to the import and selling of the
product and agrees to indemnify and hold the company harmless in the event that
any claim is made against it by reason of the distributor failure to so comply.
In particular, the distributor agrees to comply with all safety laws and
regulations relating to the product.

12.2 Taxes

The distributor shall pay all excise or sales taxes that may be required to be
paid by the company or the distributor by any statute, ordinance or regulation
of any taxation authority. In the event that the company is required to or does
pay any of such taxes, the distributor, upon being informed of such payment,
shall at once repay the amount thereof to the company.

13.     DURATION AND TERMINATION        13.1 Duration 


This Agreement shall have immediate force and effect and shall remain in effect
until the completion of a ten (10) year period, and shall continue thereafter
for an additional three (3) year term and continue thereafter for two automatic
three (3) year terms unless and until terminated by either party giving to the
other six (6) months notice in writing prior to the end of the Initial Term or
any Subsequent Term.

13.2     

Termination

13.2.1     

Failure to Fulfill Obligations or to Obtain or Maintain PL

This Agreement may be terminated with three (3) months written notice forthwith
by either party if the other party fails to fulfill any of its obligations under
this Agreement including the attached minimum volume of sales and such default
is not remedied within thirty (30) days of the date on which a written notice
thereof has been dispatched to the defaulting party or if the Distributor fails
to obtain or maintain the PL as set forth in Article 6. Product Registration.

7

--------------------------------------------------------------------------------

13.2.2 Termination for Bankruptcy or Insolvency

This Agreement may be terminated immediately in the event that either party is
declared insolvent, is adjudged bankrupt or files a petition for bankruptcy or
reorganization under any bankruptcy law, is expropriated or sequestrated or
submits or has to submit to any other administrative or judicial measures of
control.

Insolvency is defined to mean the inability to pay debts, as they become due and
the excess of liabilities over assets.

13.2.3 Termination for Loss of License to Sell Product

The Company shall have a right to terminate this Agreement with immediate
effectshould the Company's license to sell the Product be withdrawn.

13.3 Effect of Termination

On the termination of this agreement, the Distributor shall return, without
delay, all registration and permission documents to the Company together with
all formulas, manufacturing procedures andother confidential documentation which
the Distributor has obtained from the Company. The Distributor agrees that it
shall not make any further use of this documentation. The Company shall have the
option to repurchase any paid unsold Product at prices paid by the Distributor
to the Company.

13.4 Notice of Termination

Notice of termination shall be in writing and shall be deemed given: (i) upon
personal delivery to the appropriate address, (ii) upon delivery to the
appropriate address if sent by certified or registered mail, (iii) one business
day after the date of deposit with an express mail
overnightcourier,or(iv)ifbyfacsimile, upon the transmittal of same with printed
confirmation of receipt.

13.5 Exclusive and Non-Exclusive Distribution Rights

In the event Distributor fails to achieve seventy percent (70%) of
thesalesfigures set forth under “Performance Schedule” in paragraph 5.1, then
the exclusive distribution rights as set forth herein may be cancelled by the
company, and shall notify the Distributor with a written notice of no less than
three (3) months prior to the cancellation date.

13.6 Termination Compensation

Neither party hereto shall be liable to the other for any termination
compensation whether based on goodwill, loss of income or otherwise.

14. FINAL PROVISIONS

14.1 Language

The English test of this Agreement shall prevail.

14.2 Arbitration

Any dispute in connection with this agreement shall be definitely and
incontestably solved by the arbitration and conciliation statute according to
the rules of the International Chamber of Commerce in Paris by three arbitrators
who will be designated according to this statute. The arbitration seat will be
in Ireland for the Distributor and Israel for the Company. The arbitration
language will be English and the law of the defending party, Ireland for the
Distributor and Israel for the Company will be applicable to the merits of the
disputes.

8

--------------------------------------------------------------------------------

14.3 Modifications

All modifications and amendments to this Agreement shall be in writing and
signed by the Parties. 12.4 Notices and Communications All notices in connection
with this Agreement shall be in writing and be in the English language, as shall
all other written communications and correspondence, and may be given by
personal delivery, prepaid registered airmail letters facsimile, or telegram
addressed to the Party required or entitled to receive the same at its address
or facsimile number set out below, or to such other address or facsimile number
as such Party shall have designated by like notice to the other Party. Notice of
termination of this Agreement if given by facsimile or telegram shall be
confirmed by prepaid registered airmail letter dated and posted within 24 hours.
The effective date of any notice if served by personal delivery, facsimile or
telegram shall be deemed the first business day in the city of destination
following the dispatch and if given by prepaid registered airmail only, it shall
be deemed served seven days after the date of posting.

14.4 Exhibits

All Exhibits attached hereto shall be made a part of this Agreement.

14.5 No Waiver

The omission by either party to exercise any right hereunder shall not
constitute a waiver thereof and shall not prevent the subsequent enforcement of
that right and shall not be deemed to be a waiver of any subsequent right.

14.6 Survival of Provisions

The provisions of this Agreement shall survive its termination for so long as
may be necessary to give efficacy thereto.

14.7 Entire Agreement

This Agreement, which includes the Exhibits attached hereto, contains the entire
understanding and supersedes all prior agreements of the parties with respect to
the transactions contemplated hereby anal it supersedes any previous agreement.
There are no agreements, promises, warranties, covenants or understandings other
than those expressly set forth herein.

14.8 Invalidity

Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year indicated below.

COMPANY  DISTRIBUTOR  SIRAEO, LTD.  SAMARITAN PHARMACEUTICALS, SA 


9

--------------------------------------------------------------------------------